ORDER
PATRICK JUDGE, JR., formerly of TOMS RIVER, who was admitted to the bar of this State in 1995, having consented through counsel to his temporary suspension from the practice of law pending the final disposition of all ethics grievances against him;
And good cause appearing;
It is ORDERED that PATRICK JUDGE, JR., is temporarily suspended from the practice of law effective immediately, pending the disposition of all ethics grievances against him, and until the further Order of the Court; and it is further
*484ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained solely by PATRICK JUDGE, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent’s name be removed as a signatory on any attorney accounts maintained by respondent together with any other attorney or entity; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.